Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION 
This office action is in response to applicant’s amendment filed on 12/15/2021.
	Claims 1-40 are pending and examined.
	Claims 25-40 are newly added.

Claim Objections
Claims 29-32 are objected to under 37 CFR 1.75 as being duplicates of claims 25-28. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Response to Arguments
Applicant’s arguments filed on 12/15/2021 have been fully considered but they are moot in light of new grounds of rejection with a new reference applied.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-7, 20-25, 29 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Bhatt et al.  (US PGPUB 2008/0126902) hereinafter Bhatt, in view of Lawrence et al. (US PGPUB 2013/0055029) hereinafter Lawrence.

Per claim 1, Bhatt discloses “a method including: receiving an indication of a portion of a dataflow graph for testing, the dataflow graph being executable to process data records received by the dataflow graph, the dataflow graph including one or more nodes representing executable components and one or more dataflows representing flows of data records between the executable components, the portion including at least one executable component of the dataflow graph, in which the at least one executable component is connected to at least one dataflow for providing input data records to the at least one executable component that is included in the indicated portion of the dataflow graph” (claims 1-2; paragraphs [0016][0018][0023][0024]; selecting a block in a dataflow graph for testing; each node in an executable dataflow graph performs some type of function, and the arcs connecting nodes indicate how data flow from one node to another); “receiving a parameter set including a parameter indicative of expected output data records to be generated by execution of the at least one executable component in response to receiving the input data records” (claim 1; using a template to create at least one set of block input values to the block under test and at least one set of expected block output values from the block under test such that if the block input values are applied to the block under test and the expected block output values result, at least one requirement is verified); “receiving the input data records for the at least one executable component, the input data records being indicated by the parameter set and configured for invoking a functionality of the at least one executable component when provided to the at least one executable component by the at least one dataflow” (claim 1; using a template to create at least one set of block input values to the block under test and at least one set of expected block output values from the block under test such that if the block defining a unit test of the at least one executable component, the unit test being defined based on the parameter set, the unit test being configured to test the indicated portion of the dataflow graph by causing operations including: providing the input data records to the at least one executable component by the at least one dataflow; causing processing of the input data records by the at least one executable component to generate output data records by executing the portion of the dataflow graph; generating results data indicating a correspondence between the generated output data records and the expected output data records indicated by the parameter” (claims 1-2; paragraphs [0016][0018][0023][0024]; combining the data flow diagram input values and the data flow diagram expected output values to create test vectors, combining the test vectors into test cases; the test cases include input values and output values over multiple time steps).
Bhatt does not explicitly teach “causing generation of structured data based on a combination of the results data, the input data, and the dataflow graph”. However, Lawrence suggests “defining a unit test of the at least one executable component based on the parameter set, the unit test being configured to cause operations including: providing the input data to the at least one executable component by the at least one dataflow; causing processing of the input data by the at least one executable component to generate output data; generating results data indicating a correspondence between the generated output data and the expected output data indicated by the parameter; and causing generation of structured data based on a combination of the results data, the input data, and the dataflow graph” (paragraphs [0038][0039][0070][0071][0072][0061]; automatically generating a test case to test an application; the test case includes input parameter values and output parameter values (expected output); application is executed using the test case with input parameter values, execution result is generated and is compared to the expected output, generating a valid/invalid 

Per claim 2, Lawrence further suggests “wherein the results data the structured data, or both include data indicating whether the generated output data is in accordance with the expected output data” (paragraphs [0070][0071][0072]; application is executed using the test case with input parameter values, execution result is generated and compared to the expected output, generating a valid/invalid validation result).

Per claim 6, Lawrence further suggests “wherein the expected output data comprise baseline data, and wherein generating the results data comprise comparing the generated output data to the baseline data” (paragraphs [0070][0071][0072]; application is executed using the test case with input parameter values, execution result is generated and compared to the expected output, generating a valid/invalid validation result; the expected output is a baseline of comparison to determine the validation result).

wherein providing input data comprises executing an application that generates the input data for feeding into the at least one dataflow” (claim 1; using a template to create at least one set of block input values for a data flow graph).

Per claim 20, Lawrence further suggests “wherein the results data comprise an indication that each function of the at least one executable component: generates output data matching baseline data, generates output data that did not match the expected output data, or does not generate output data” (paragraphs [0052][0061]; application is executed using the test case with input parameter values, execution result is generated and compared to the expected output, generating a valid/invalid validation result; the valid result indicates the output matches expected (baseline) output, the invalid result indicates the output does not match expected (baseline) output).

Per claim 21, Lawrence further suggests “storing requested data that are requested by the at least one executable component for processing the input data, wherein the requested data are included in the structured data” (paragraphs [0052][0061][0072]; storing a plurality of test cases and their associated input and output (structured data) in a database, for future testing purpose).

Per claim 22, Lawrence further suggests “wherein the structured data are linkable to prior versions of the structured data, subsequent versions of the structured data, or both” (paragraphs [0052][0061][0072]; storing a plurality of test cases and their associated validation results (different versions of structured data) in a database, data structures in a database are linked).

Claims 23 and 24 are rejected under similar rationales as claim 1.
Claims 25, 29 and 37 are rejected under similar rationales as claim 2.

Claims 3-5, 26-28, 30-32 and 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over Bhatt, in view of Lawrence, and in view of Prescott et al. (US PGPUB 2006/0136784) hereinafter Prescott.
Per claim 3, Lawrence further discloses “the results data the structured data, or both include data indicating that an error occurred based on the generated output data not being in accordance with the expected output data” (paragraphs [0052][0061]; application is executed using the test case with input parameter values, execution result is generated and compared to the expected output, generating a valid/invalid validation result; invalid result indicates an error), but does not explicitly teach “data indicating the executable component of the at least one executable component at which the error occurred, and data providing guidance how to correct the error”. However, Prescott suggests “data indicating the executable component of the at least one executable component at which the error occurred, and data providing guidance how to correct the error” (paragraphs [0013][0014][0017]; generating an error report which includes data identifying a program location where the failure occurred, and data for one or more fixes for the one or more failures, the one or more fixes may comprise one or more instructions indicating how to prevent the one or more failures). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Bhatt, Lawrence and Prescott to include data to identify program location where error occurred and data for providing fixes for the error; this would help a user to quickly identify and fix the error.

Per claim 4, Lawrence further discloses “generating, or providing data for generating of, a graphical user interface that displays, or is configured to display, the data indicating that an error occurred based on the generated output data not being in accordance with the expected output data” the data indicating the executable component of the at least one executable component at which the error occurred, and the data providing guidance how to correct the error”. However, Prescott suggests “the data indicating the executable component of the at least one executable component at which the error occurred, and the data providing guidance how to correct the error” (paragraphs [0012][0013][0014][0017]; generating an error report which includes data identifying a program location where the failure occurred, and data for one or more fixes for the one or more failures, the one or more fixes may comprise one or more instructions indicating how to prevent the one or more failures; the error report is sent to a support provider for analysis (i.e. displayed to a user)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Bhatt, Lawrence and Prescott to include data to identify program location where error occurred and data for providing fixes for the error; this would help a user to quickly identify and fix the error.

Per claim 5, Bhatt and Prescott further suggest “providing means for receiving, by the graphical user interface, a modification of the input data, the expected output data, or the functionality of the executable component of the at least one executable component at which the error occurred; providing the input data to the at least one executable component by the at least one dataflow; causing processing, in accordance with the modification, of input data by the executable component of the at least one executable component at which the error occurred to generate output data” (Bhatt, claims 1, 4; paragraphs [0022][0023]; the test generator may solicit input from a user; prompting a user to resolve any type or range conflicts before conducting the dynamic analysis on the data flow diagram (i.e. allowing a user to modify input data to resolve type or range errors); Prescott further 
Claims 26-28 are rejected under similar rationales as claims 3-5.
Claims 30-32 are rejected under similar rationales as claims 3-5.
Claims 38-40 are rejected under similar rationales as claims 3-5.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Bhatt, in view of Lawrence, and in view of Yalamanchilli (US PGPUB 2012/0290527).

Per claim 8, Bhatt does not explicitly teach “wherein the expected output data comprise an expected result of a validation function, and wherein generating the results data comprise applying the validation function to at least a portion of the generated output data to generate a result and comparing the result to the expected result according to applying the validation function to at least a portion of the expected output data”. However, Yalamanchilli suggests the above (paragraphs [0017][0027][0065]; a validation function to validate test output data and benchmark data (expected result) to generate the validated result and the validated expected result; then comparing validated result and validated expected). Lawrence further discloses (paragraphs [0052][0061]; application is executed using the test case with input parameter values, execution result is generated and compared to the expected output, generating a valid/invalid validation result; invalid result indicates an error). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Bhatt, Lawrence and Yalamanchilli to apply a validation function to validate test output data and (expected result) to generate the validated result and the validated expected result, as validation function verifies correctness of test data and facilitates data integration during application testing (Yalamanchilli, paragraph [0008]).

Per claim 9, Yalamanchilli further suggests “the validation function is configured to compare data from two different dataflows connected to one or more executable components including the at least one executable component” (paragraphs [0029][0027][0065]; validating data flows from two data sources, and comparing validated results). Bhatt further discloses (Fig. 2) an executable component receiving two data input.

Per claim 10, Bhatt does not explicitly teach “wherein the parameter set comprises at least one additional parameter indicating one of: at least one position in the dataflow graph at which to extract the generated output data, a location of baseline data for comparing to the generated output data, a definition of a validation function for validation the generated output data”. However, Yalamanchilli suggests the above (abstract; a validation module helps define validation rules for verifying the test data; i.e. definition of a validation function). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Bhatt, Lawrence and Yalamanchilli to apply a user specified validation function to validate test output data and (expected result) to generate the validated result and the validated expected result, as validation function verifies correctness of test data and facilitates data integration during application testing (Yalamanchilli, paragraph [0008]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bhatt, in view of Lawrence, and in view of Zambrana (US PGPUB 2012/0166876).

Per claim 11, Bhatt does not explicitly teach “receiving an indication of one or more portions of the input data to ignore during execution of a validation function”. However, Zambrana suggests the .

Claims 15, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bhatt, in view of Lawrence, and in view of Morrow et al. (US PGPUB 2005/0257194) hereinafter Morrow.

Per claim 15, Bhatt further discloses “traversing the dataflow graph to discover at least one dataflow of the dataflow graph” (claim 1; conducting a static analysis of a data flow diagram to determine data flows). Bhatt does not explicitly teach “inserting a probe on the at least one dataflow to indicate a location in the dataflow graph for extracting additional results data from execution of at least one executable component of the at least one executable component”.  However, Morrow suggests the above (paragraph [0309]; a user can insert probes at locations in a dataflow graph in retrieve additional information about the program execution). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Bhatt, Lawrence and Morrow to allow a user to insert probes at locations in a dataflow graph in retrieve additional information about the program execution, to help a user to visualize, understand the structure and flow of the program.

Per claim 17, Bhatt does not explicitly teach “generating, or providing data for generating of, a user interface that displays, or is configured to display, a representation of the dataflow graph, the user interface displaying or being for displaying, for the at least one executable component of the at least one executable component, an annotation indicative of an operational status of the at least one executable component representing how the at least one executable component executed during the unit test”.  However, Morrow suggests the above (Fig. 7B, paragraphs [0024][0032][0103][0311]; executing a dataflow graphical program comprises of connected nodes; during the program execution, displaying and highlighting (annotation) each graphical program element in the data flow diagram, so the user can see which stage the execution is at; data values are also displayed and propagated during the execution). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Bhatt, Lawrence and Morrow to display and highlight operational status of executable components of a dataflow graphical program during execution, which helps a user to visualize, understand the structure and flow of the program. 

Per claim 18, Morrow further suggests “wherein the user interface comprises an overlay layer showing one or more of the output data, the input data, and the results data associated with the dataflow graph in response to execution of the at least one executable component of the dataflow graph” (Fig. 7B, paragraphs [0024][0032][0103][0311]; executing a dataflow graphical program comprises of connected nodes; during the program execution, displaying and highlighting each graphical program element in the data flow diagram, so the user can see which stage the execution is at; data values (input and output) are also displayed and propagated during the execution).

Per claim 19, Bhatt does not explicitly teach “generating, or providing data for generating of, a user interface that displays or is configured to display a representation of the dataflow graph, the user interface displaying or being for displaying a position in the representation of the dataflow graph in which the dataflow graph receives the input data”.  However, Morrow suggests the above (Fig. 7B, .

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Bhatt, in view of Lawrence, and in view of Moon et al. (US PGPUB 2007/0130188) hereinafter Moon.

Per claim 16, Bhatt does not explicitly teach “generating a hash of the structured data representing a version of the structured data, storing the hash of the version of the structured data in association with a corresponding version of the dataflow graph”. However, Moon suggests generating a hash (paragraphs [0017][0018]; generating a hash of computerized data). Lawrence further discloses (paragraphs [0052][0061][0072]; storing a plurality of test cases and their associated input and output (structured data) in a database, logging test scenario documentation; it would have been obvious to document the dataflow graph version associated with the test case for identification purpose (which dataflow graph is the test case for)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Bhatt, Lawrence and Moon to generate a hash of the a test case, and storing the hash and its association information in a database, because hash provides quick process of search, comparison, and classification of data (Moon, paragraph [0096]).

s 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Bhatt, in view of Lawrence, and in view of Ravid et al. (US PGPUB 2018/0239615) hereafter Ravid.

Per claim 12, Bhatt does not explicitly teach “wherein the at least one executable component is configured to receive source data from a source external to the dataflow graph during execution, and wherein the input data includes values corresponding to the source data from the source external to the dataflow graph and configured such that all operations of at least some of the operations of the at least one executable component are invoked upon receipt of the values”. However, Ravid suggests “wherein the at least one executable component is configured to receive source data from a source external to the dataflow graph during execution, and wherein the input data includes values corresponding to the source data from the source external to the dataflow graph and configured such that all operations of at least some of the operations of the at least one executable component are invoked upon receipt of the values” (paragraphs [0025][0041]-[0043][0053]; an executable component (node) of the dataflow graph receives input data from data sources specified by parameters input by a user; the executable component performs a functionality (formatting, sorting or validating) by processing the input data, based on the user specified parameters; the data source can be an external web service). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Bhatt, Lawrence and Ravid to utilize an external data source to provide input data to test the dataflow graph, which is a common practice in the field of software testing as evidenced in Ravid.

Per claim 13, Bhatt does not explicitly teach “retrieving a portion of a lookup file that provides input values to the at least one executable component for at least one function of the at least one executable component, wherein the lookup file provided by a remote source; and storing the portion of the lookup file in a data storage that is accessible by the at least one executable component during execution of the at least one executable component”. However, Ravid suggests “retrieving a portion of a lookup file that provides input values to the at least one executable component for at least one function of the at least one executable component, wherein the lookup file provided by a remote source; and storing the portion of the lookup file in a data storage that is accessible by the at least one executable component during execution of the at least one executable component” (paragraphs [0053][0025][0027][0029]; a collection module collects input data pushed by an external data source, the external data source may be a data file (lookup file); the collection module stores the input data in an archive, and pushes the input data to a data queue, which provides the input data to another execution module for additional data processing). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Bhatt, Lawrence and Ravid to utilize a lookup file to provide input data to test the dataflow graph, which is a common practice in the field of software testing as evidenced in Ravid.

Per claim 14, Bhatt does not explicitly teach “determining that a data source for the at least one executable component comprises a function call; for each function input of a set of function inputs of the function call, performing the function call to obtain a set of function outputs, each function output corresponding to a function input; and storing the set of function outputs of the function call in a data storage that is accessible by the at least one executable component during execution of the at least one executable component”. However, Ravid suggests “determining that a data source for the at least one executable component comprises a function call; for each function input of a set of function inputs of the function call, performing the function call to obtain a set of function outputs, each function output corresponding to a function input; and storing the set of function outputs of the function call in a data storage that is accessible by the at least one executable component during execution of the at least one executable component” (paragraphs [0053][0025][0027][0029]; a collection module collects input data pushed by an external data source, the external data source may be a web service (which is an executable component accessed by a function call); the collection module invokes the web service to produce the input data (function output), and stores the input data in an archive, and pushes the input data to a data queue, which provides the input data to another execution module for additional data processing). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Bhatt, Lawrence and Ravid to utilizes a function call of a data source to provide input data to test the dataflow graph, which is a common practice in the field of software testing as evidenced in Ravid.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANG PAN whose telephone number is (571)270-7667. The examiner can normally be reached 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANG PAN/Primary Examiner, Art Unit 2193